[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISMISS #109
The court is not satisfied that there has been sufficient information provided by the parties to determine whether the court has subject matter jurisdiction pursuant to the Bridgeport city charter over the plaintiff s appeal. Therefore, the court determines that the hearing as called for in Standard TallowCorp. v. Jowdy, 190 Conn. 48, 57 (1983) is necessary to illuminate the following issues: (a) whether the Bridgeport city charter provides a means for the plaintiff to bring the appeal to the superior court; and if so (b) whether the plaintiff has exhausted all other applicable administrative remedies. The clerk CT Page 12799 s office will schedule the hearing.
THOMAS NADEAU, JUDGE